PER CURIAM.
The order allowing an amendment of the petition Jby the insertion of a further act of bankruptcy.was erroneous, because ;it clearly appeared that such act of bankruptcy was not an earlier act ;than that first alleged, but was later. The case is controlled by the Tterms of general order No. 6, and, as that makes explicit provision for lit, an amendment not within its terms is unwarranted. Except for that provision, such an amendment would have been permissible, and its allowance a reasonable exercise of judicial discretion; but the provision, by implication, limits the power of amendment to the single *295case in which an earlier act of bankruptcy is sought to be incorporated into the petition.
We notice that the application to amend was founded upon an averment which was untrue, viz., that the new act of bankruptcy was an earlier act than the one which had been set up originally. The court below was probably misled by this misstatement, and the expenses of this petition of review thereby imposed upon the opposing creditors. It may be that facts existed in justification of the averment that do not appear in the application. We suggest to the court below that action should be taken to ascertain whether this misstatement was a bald falsehood, and, if found to be without any basis of fact, to discipline the attorney who prepared the application, and who advised or permitted his clients to verify the averment, unless he can exonerate himself from culpability.
The order is reversed, with costs to be paid by the respondents.